Exhibit 10.2

 

FIRST AMENDMENT TO MANAGEMENT STOCKHOLDERS AGREEMENT

 

 

THIS FIRST AMENDMENT TO MANAGEMENT STOCKHOLDERS AGREEMENT (this “Amendment”) is
made as of the 20th day of November, 2007, by and among REABLE THERAPEUTICS,
INC. (f/k/a, Encore Medical Corporation), a Delaware corporation which,
following the consummation of certain transactions set forth in the Agreement
and Plan of Merger, dated July 15, 2007, by and between ReAble Therapeutics,
Inc. and certain other parties, intends to change its name to “DJO Incorporated”
(the “Company”), BLACKSTONE CAPITAL PARTNERS V L.P., a Cayman Islands limited
partnership (“BCP V”), BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V L.P., a Cayman
Islands limited partnership (“BFIP V”), BLACKSTONE FAMILY INVESTMENT PARTNERSHIP
V-A L.P., a Cayman Islands limited partnership (“BFIP V-A”), BLACKSTONE
PARTICIPATION PARTNERSHIP V L.P., a Cayman Islands limited partnership (“BPP V”)
and, together with BCP V, BFIP V, BFIP V-A and any of Blackstone L.P. or its
Affiliates that may from time to time hold Sponsor Interests, collectively, the
“Sponsors”), GRAND SLAM HOLDINGS, LLC, a Delaware limited liability company
(“Holdco”), and the parties identified on the signature pages to the Management
Stockholders Agreement as Management Stockholders and the transferees of such
parties (and their respective transferees) identified on the signature pages in
any supplementary agreements to the Management Stockholders Agreement (and,
together with the Company, the Sponsors and Holdco, the “Parties”).

 

RECITALS:

 

WHEREAS, the Parties are parties to a certain Management Stockholders Agreement
dated November 3, 2006 (together with all attachments thereto, the “Management
Stockholders Agreement”); and

 

WHEREAS, the Parties desire to amend the Management Stockholders Agreement in
order to update the names of certain Parties and make certain other minor
administrative changes that will not materially affect on the rights of the
Parties; and

 

WHEREAS, provided the rights of certain Parties are not materially affected, the
Management Stockholder’ Agreement may be amended by a written instrument signed
by (i) the Company and (ii) the Parties which own, on a fully diluted basis,
shares of the Company’s common stock representing at least a majority of the
voting power represented by all of the Company’s common stock outstanding on a
fully diluted basis and owned by all Parties (collectively, the “Necessary
Parties”); and

 

WHEREAS, the Necessary Parties have duly executed this Amendment on the
signature pages attached hereto.

 

NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated by reference herein, and other good and valuable consideration, the
receipt and sufficiency of



 

 

 

--------------------------------------------------------------------------------


 

which are hereby acknowledged, and intending to be legally bound hereby, the
Necessary Parties agree as follows:

 

1.  From and after the date hereof, every reference in the Management
Stockholders Agreement to “Encore Medical Corporation” and the “Company” shall
be and be deemed to be a reference to “DJO Incorporated”, except that the
references to “Encore Medical Corporation” in the Management Stockholders
Agreement which are a result of Sections 2 and 4 of this Amendment shall not be
affected.

 

2.  From and after the date hereof, the paragraph preceding the Recitals of the
Management Stockholders Agreement shall be amended by adding the following
parenthetical after “DJO Incorporated” (giving effect to Section 1 of this
Amendment):

 

(f/k/a Encore Medical Corporation and, prior to the consummation of the
transactions described in clause (ii) of the definition of “Merger” set forth in
Section 1 of this Agreement, f/k/a ReAble Therapeutics, Inc.)

 

3.  From and after the date hereof, each and every instance of:

 

                a.  “Blackstone Encore Stockholders” shall be amended to read
“Blackstone DJO Stockholders”;

 

                b.  “Drag-Along Selling Blackstone Encore Stockholder” shall be
amended to read “Drag-Along Selling Blackstone DJO Stockholder”; and

 

                c.  “Tag-Along Selling Blackstone Encore Stockholder” shall be
amended to read “Tag-Along Selling Blackstone DJO Stockholder”.

 

4.  From and after the date hereof, the definition of “Merger” in the Management
Stockholders Agreement shall be amended to read as follows:

 

“Merger” means, as may be applicable in each particular case, (i) the
transactions contemplated by the Agreement and Plan of Merger, dated as of June
30, 2006, by and among Holdco, Grand Slam Acquisition Corp. and Encore Medical
Corporation and (ii) the transactions contemplated by the Agreement and Plan of
Merger, dated as of July 15, 2007, by and among the Company, Reaction
Acquisition Merger Sub and DJO Incorporated.

 

5.  From and after the date hereof, the definition of “Cause” in the Management
Stockholders Agreement shall be amended to read as follows:

 

“Cause” means, with respect to any Management Stockholder, the termination by
the Company of such




 

 

--------------------------------------------------------------------------------


 

Management Stockholder’s employment with the Company for “cause”, as defined in
the employment agreement (“Employment Agreement”) between the Company and such
Management Stockholder, or, if there is no employment agreement, the termination
by the Company of such Management Stockholder’s employment as a result of:  (i)
the commission by the Management Stockholder of an act of gross negligence,
willful misconduct, fraud, embezzlement, misappropriation or breach of fiduciary
duty against the Company or any of its Affiliates, or the conviction of the
Management Stockholder by a court of competent jurisdiction of, or a plea of
guilty or nolo contendere to, any felony or any crime involving moral turpitude
or any crime which reasonably could negatively affect the reputation of the
Company, or the Management Stockholder’s ability to perform the duties required
of his employment; (ii) the commission by the Management Stockholder of a
material breach of any of the covenants in this Agreement, which breach has not
been remedied within thirty (30) days of the delivery to the Management
Stockholder by the Board of Directors of written notice of the facts
constituting the breach; or (iii) the continued habitual and willful neglect by
the Management Stockholder of his or her obligations and duties as an employee
of the Company or any of its Subsidiaries after receiving written notice from
the Company or any Blackstone DJO Stockholder that such neglect constitutes
“Cause” under this Agreement and failing to cure such neglect within thirty (30)
calendar days of receipt of such notice.

 

6.  From and after the date hereof, Sections 7(a)(i) and 7(a)(ii) of the
Management Stockholders Agreement shall be amended in their entirety to read as
follows:

 

(i)           In the case of termination of employment of such Call Option
Management Stockholder for Cause (or a voluntary termination of employment of
such Call Option Management Stockholder if such termination would have
constituted a termination for Cause if it would have been initiated by the
Company), the consideration will be the lesser of (A) the purchase price of such
Callable Shares paid by the Call Option Management Stockholder; provided,
however, that in the case of any Callable Shares acquired by the Call Option
Management Stockholder, pursuant to a Rollover Option, the price paid therefor
shall be deemed to be the price paid by the applicable



 

 

--------------------------------------------------------------------------------


 

Blackstone DJO Stockholder for each share of Common Stock purchased by it in
connection with the Merger, or, if such Shares were granted to such Call Option
Management Stockholder in exchange for services, the fair market value of such
services at the time of grant, and (B) Fair Market Value of such Callable Shares
on the Exercise Date or the Sponsor Exercise Date, as the case may be.

 

(ii)          In the case of any other termination of such Call Option
Management Stockholder, the consideration will be Fair Market Value of such
Callable Shares on the Exercise Date or the Sponsor Exercise Date, as the case
may be.

 

7.  This Amendment may be executed in counterparts, as may be deemed necessary
and convenient by the parties hereto, each of which counterpart, when so
executed and delivered, shall be deemed an original, but all of such
counterparts shall constitute but one and the same instrument.

 

8.  This Amendment shall be construed in accordance with and governed by the
laws of the State of New York.

 

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this First Amendment To Management Stockholders Agreement on the date
first written above.

 

 

BLACKSTONE CAPITAL PARTNERS V L.P.

 

 

 

By: Blackstone Management Associates V
L.L.C., its General Partner

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:Chinh E. Chu

 

 

Title: Authorized Person

 

 

 

BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP V L.P.

 

 

 

By: Blackstone Management Associates V
L.L.C., its General Partner

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:Chinh E. Chu

 

 

Title: Authorized Person

 

 

 

BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP V-A L.P.

 

 

 

By: Blackstone Management Associates V
L.L.C., its General Partner

 

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:Chinh E. Chu

 

 

Title: Authorized Person

 

 

 

BLACKSTONE PARTICIPATION
PARTNERSHIP V L.P.

 

 

 

By: Blackstone Management Associates V L.L.C., its General Partner

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:Chinh E. Chu

 

 

Title: Authorized Person

 

 

 

GRAND SLAM HOLDINGS, LLC

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:Chinh E. Chu

 

 

Title: Authorized Person

 

[Signature Page 1 of 2 to First Amendment To Management Stockholders Agreement]

 

 

 

--------------------------------------------------------------------------------


 

 

REABLE THERAPEUTICS, INC.

 

 

 

By:

/s/ Harry L. Zimmerman

 

 

 

Name:Harry L. Zimmerman

 

 

Title: Executive Vice President, General Counsel, Secretary and Assistant
Treasurer

 

[Signature Page 2 of 2 to First Amendment To Management Stockholders Agreement]

 

 

 

--------------------------------------------------------------------------------